Case 0:18-cv-60743-RAR Document 81 Entered on FLSD Docket 08/07/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CIV-60743-RAR
  JOEL D. LUCOFF,

         Plaintiff,
  v.

  NAVIENT SOLUTIONS, LLC, et al.,

        Defendants.
  _________________________________/

                                        FINAL JUDGMENT

         THIS CAUSE comes before the Court upon the Order Affirming and Adopting Report

  and Recommendations [ECF No. 80] filed on August 7, 2019. For the reasons stated in the Order,

  and pursuant to Rules 55 and 58 of the Federal Rules of Civil Procedure, it is

         ORDERED AND ADJUDGED as follows:

         1.      Final judgment is hereby ENTERED in favor of Defendant Navient Solutions,

  LLC and Defendant Student Assistance Corporation and against Plaintiff Joel D. Lucoff. Plaintiff

  shall take nothing from this action and Defendants shall go hence without day.

         2.      The Court retains jurisdiction over any other motion for attorney’s fees or costs,

  any post-judgment matter that may be raised pursuant to the Federal Rules of Civil Procedure, and

  any motions that raise issues collateral to the Final Judgment.

         3.      All pending motions are DENIED AS MOOT.

         4.      The Clerk is directed to CLOSE this case.



         DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of August, 2019.



                                                          _________________________________
                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE
